Citation Nr: 0405910	
Decision Date: 03/04/04    Archive Date: 03/19/04

DOCKET NO.  01-03 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for diabetes mellitus, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for hemorrhoidectomy, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased (compensable) rating for 
plantar warts of the left heel.

4.  Entitlement to an increased (compensable) rating for 
liver cysts.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from April 1961 to August 
1963, and from September 1963 to February 1966.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2000 rating decision by the North 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In that decision, the RO denied 
claims for a rating in excess of 30 percent for polycystic 
kidney disease with hypertension, a rating in excess of 10 
percent for hemorrhoidectomy, an increased (compensable) 
rating for plantar warts of the left heel, an increased 
(compensable) rating for liver cysts, and entitlement to a 
total disability rating based on individual unemployability 
due to service-connected disability (TDIU).  The Board 
remanded the claims to the RO in August 2001 for additional 
development.  In a decision dated March 2003, the RO granted 
a 100 percent rating for polycystic kidney disease with 
hypertension, and continued the denials on the other claims.  
The 100 percent schedular rating for polycystic kidney 
disease with hypertension represents a full grant of benefits 
sought on appeal, and renders the claim of entitlement to 
TDIU moot.  See VAOPGCPREC 6-99 (June 7, 1999).




REMAND

In August 2001, the Board remanded the claims, in part, for 
additional development pursuant to the new duty to assist 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).  In a decision dated June 2002, the Court of Appeals 
for Veterans Claims emphasized that the provisions of the 
VCAA impose new notice requirements on the part of VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Specifically, VA has a duty to notify a claimant (and his 
representative) of any information, whether medical or lay 
evidence or otherwise, not previously provided to VA that is 
necessary to substantiate a claim.  38 U.S.C.A. § 5103 (West 
2002).  As part of that notice, VA shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  Id.  The Board 
must remand this claim to the RO for compliance with the 
notice provisions of 38 U.S.C.A. § 5103.

On further review of the record, the Board finds that 
additional development of the claims is required.  In a 
letter received in June 2003, the veteran's attorney 
requested the RO to obtain treatment records from the Tucson, 
Arizona VA Medical Center (VAMC) and a VA clinic in Los 
Angeles, California in connection with an earlier effective 
date claim.  The RO should clarify with the veteran the dates 
of treatment at these facilities, and obtain such records if 
not currently associated with the claims folder.  38 U.S.C.A. 
§ 5103A(c)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2003) (VA 
shall obtain for the claimant records in the possession of a 
federal agency).

On review of evidence added to the record since the August 
2001 remand, the Board notes that an April 2002 VA clinic 
record indicates that the veteran has been prescribed 
hemorrhoidal ointment since his last VA examination in June 
2001.  The Board is of the opinion that the veteran should be 
afforded current VA examination to determine the current 
nature and severity of his service connected residuals of 
hemorrhoidectomy.  Additionally, a March 2002 computerized 
tomography (CT) scan of the abdomen resulted in an impression 
that the veteran's service connected multiple cysts of the 
liver were indicative of liver disease.  The veteran should 
be afforded VA examination to determine all symptoms 
associated with service connected cysts of the liver.  
Finally, the criteria for rating disabilities of the skin 
were revised following the Board's remand order dated August 
2001.  See 67 Fed. Reg. 49590-49599 (July 31, 2002).  The RO 
should readjudicate the claim for an increased (compensable) 
rating for plantar warts under the revised criteria.

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO should provide the veteran notice 
which satisfies the provisions of 38 U.S.C.A. 
§ 5103.  The RO must also review the claims 
file and ensure that all notification and 
development action required by 38 U.S.C.A. 
§ 5103A (West 2002) are fully complied with 
and satisfied.  See also 38 C.F.R. § 3.159 
(2002).

2.  The RO should contact the veteran to 
clarify his dates of treatment at the Tucson, 
Arizona VAMC and a VA clinic in Los Angeles, 
California.  The RO should also request the 
veteran to identify all VA and non-VA clinic 
records, as well as any other evidence deemed 
relevant to his claim, not currently 
associated with the claims folder which may be 
pertinent to his claims on appeal.  The RO 
should obtain all evidence and/or information 
identified by the veteran as well as all VA 
clinic records from the North Little Rock, 
Arkansas, VAMC since December 2002.

3.  Upon completion of the above, the RO 
should schedule the veteran for examination to 
determine the current nature and severity of 
his service connected residuals of 
hemorrhoidectomy.  The claims folder and a 
copy of this remand should be provided to the 
examiner prior to examination.  All necessary 
tests and laboratory findings should be 
obtained.  The examiner should be requested to 
describe the extent and severity of all 
internal and external hemorrhoids, and provide 
findings as to whether such hemorrhoids, if 
any, are manifested by persistent bleeding 
with secondary anemia, or with fissures.  

4.  The RO should also schedule the veteran 
for examination to determine all symptoms 
associated with service connected cysts of the 
liver.  The claims folder and a copy of this 
remand should be provided to the examiner 
prior to examination.  All necessary tests and 
laboratory findings should be obtained.  The 
examiner should be requested to identify all 
symptoms and clinic findings associated with 
service connected cysts of the liver.

5.  Thereafter, the RO should conduct a de 
novo review of the claims on appeal.  With 
respect to the claim for an increased 
(compensable) rating for plantar warts, the RO 
should consider the revised criteria for 
rating disabilities of the skin.  If any 
benefit on appeal remains denied, the veteran 
and his representative should be provided a 
supplemental statement of the case (SSOC).  An 
appropriate period of time should be allowed 
for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to ensure due process of law.  No inference should be drawn 
regarding the final disposition of the claims as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




